DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 8, 10, 14 and 20 are objected to because of the following informalities:
Claim 8, line 2: “from 50-1000 base pairs (bp) long or from 100-800 bp long” should be changed to “
Claim 10, line 2: “from 6-12 nucleotides in length” should be changed to “
Claim 14, lines 1-2: “from 6-12 nucleotides in length” should be changed to “
Claim 20, line 1: “kit preparing a for high-throughput sequencing library” should be changed to “kit for preparing a [[for]] high-throughput sequencing library” for more clarity.
Claim 20, lines 3-4: “comprising a cleavable 5’ chemically active group a 3’ chemically active group, or both” should be changed to “comprising a cleavable 5’ chemically active group, a cleavable 3’ chemically active group, or both” for more clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “wherein the 3’ chemically active group is dUTP, rATP, rCTP, rGTP, rUTP or a combination thereof” (emphasis provided).  First, claim 17, from which claim 18 depends from, does not recite any “combination”.  Furthermore, the “3’ chemically active group” can only be of one type, not a “combination” of several types.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
7.	Claims 1-5, 8, 10-15 and 17-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunham (US 2016/0083724 A1).
Regarding claim 1
Dunham teaches, throughout the whole document, a method for preparing a high-throughput sequencing library, comprising the steps of: A. generating double-stranded fragments from a plurality of polynucleotides (see paragraph [0004]: “…methods are disclosed for preparing partially complementary double-stranded nucleic acid fragments, such that one strand extends past the other to create an overhang.”); B. fraying the ends of the fragments to expose single-stranded regions (see paragraph [0004]: “…one strand extends past the other to create an overhang.”); C. hybridizing oligonucleotide probes to the single-strand regions to form double-stranded duplexes, wherein the probes comprise a cleavable: (1) 5’ chemically active group; (2) 3’ chemjcally active group; or (3) 5’ and 3’ chemically-active groups (see paragraph [0005]: “…contacting a plurality of single-stranded polynucleotides with a first set of random primers, each random primer comprising a cleavable 5’ end”; paragraph [0010]: “In some embodiments, the adapter comprises a nucleic acid randomized barcode that is generated by either adaptor oligonucleotide containing a cleavable 3’ or 5’ end.”), wherein the lengths of the probes are at least equivalent to the exposed single-stranded regions of the frayed fragments (see paragraph [0009]: “…ligating one or more adaptors to the double-stranded duplex of the previous step, wherein the one or more adaptors comprises an overhang complementary to the first overhangs”; paragraph [0016]: “The nucleic acid fragments with 5’ overhangs can then be ligated to adapters with complementary 3’ overhangs to generate adapter-ligated sequencing libraries.”); D. contacting the double-stranded duplexes with at least one cleaving agent to cleave the chemically active group, or groups, to produce a single-stranded 3’ overhang, a single stranded 5’ overhang, or single-stranded 3’ and 5’ overhangs in the double-stranded duplexes (see paragraph [0009]: “…cleaving the cleavable 5' end, thereby generating double-stranded duplexes having a first overhang; and ligating one or more adaptors to the double-stranded duplex of the previous step, wherein the one or more adaptors comprises an overhang complementary to the first overhangs”); and E. ligating at least two sets of double-stranded DNA adaptors to the double-stranded duplexes, wherein (1) the adaptors in a first set of adaptors comprise at least one of the following: i. a 3’ overhang complementary to the overhang end of the 3’ single-stranded overhang of the double-stranded duplex, if present; or ii. a 5’ overhang complementary to the overhang end of the 5’ single-stranded overhang of the double-stranded duplex, if present, and (2) the adaptors in a second set of adaptors comprise at least one of the following: i. a 3’ overhang complementary to the overhang end of the 3’ single-stranded overhang of the double-stranded duplex, if present; ii. a 5’ overhang complementary to the overhang end of the 5’ single-stranded overhang of the double-stranded duplex, if present; or iii. a blunt end to ligate to the blunt end of the double-stranded duplex, if present (see paragraph [0009]: “…ligating one or more adaptors to the double-stranded duplex of the previous step, wherein the one or more adaptors comprises an overhang complementary to the first overhangs”; paragraph [0010]: “In some embodiments, the adapter comprises a nucleic acid randomized barcode that is generated by either adaptor oligonucleotide containing a cleavable 3’ or 5’ end”; paragraph [0091]: “The sample is then treated to remove the modification [i.e., the 3’ or 5’ cleavable end, or both] (treatment varies depending on modification type) and added to a TA/blunt-end ligation reaction containing modified adaptors ( e.g. Illumina adaptors). One adaptor comprises a modified sequence similar to the second paired end adaptor that comprises an overhang that complements the overhang on the extension product. The second adaptor comprises a modified sequence of the first paired end adaptor that comprises a blunt-end”).
Regarding claim 2
The method according to Dunham, wherein: the probes comprise a 5’ chemically-active group (see paragraphs [0009]-[0010]); the at least one cleaving agent cleaves the 5’ chemically active group (see paragraphs [0010] and [0099]); the adaptors in the first set of adaptors comprise a 3’ overhang complementary to the overhang end of the 3’ single-stranded overhang of the double-stranded duplex (see paragraph [0090]); and the second set of adaptors comprise a blunt end to ligate to the blunt end of the double-stranded duplex (see paragraphs [0009]-[0010] and [0091]).
Regarding claim 3
The method according to Dunham, wherein: the probes comprise a 3’ chemically-active group (see paragraphs [0009]-[0010]); the at least one cleaving agent cleaves the 3’ chemically active group (see paragraphs [0010] and [0099]); the adaptors in the first set of adaptors comprise a 5’ overhang complementary to the overhang end of the 5’ single-stranded overhang of the double-stranded duplex (see paragraph [0090]); and the second set of adaptors comprise a blunt end to ligate to the blunt end of the double-stranded duplex (see paragraphs [0009]-[0010] and [0091]).
Regarding claim 4
The method according to Dunham, wherein: the probes comprise 3’ and 5’ chemically active groups (see paragraphs [0009]-[0010]); at least one cleaving agent cleaves the 3’ chemically active group, and at least one cleaving agent cleaves the 5’ chemically active group (see paragraphs [0010] and [0099]); the adaptors in the first set of adaptors comprise a 5’ overhang complementary to the overhang end of the 5’ single-stranded overhang of the double-stranded duplex (see paragraph [0090]); and the second set of adaptors comprise a 3’ overhang complementary to the overhang end of the 3’ single-stranded overhang of the double-stranded duplex (see paragraphs [0009]-[0010] and [0091]).
Regarding claim 5
The method according to Dunham, wherein the polynucleotide fragments are generated randomly (see Figures 10-11).
Regarding claim 8
The method according to Dunham, wherein the double-stranded polynucleotide fragments are 50-1000 base pairs (bp) long or 100-800 bp long (see paragraph [0055]).
Regarding claim 10
The method according to Dunham, wherein the exposed single-strand region of the frayed fragment is 6-12 nucleotides in length (see paragraph [0062]).
Regarding claim 11
The method according to Dunham, wherein the oligonucleotide probes comprise: deoxynucleotides (dNTPs); dNTP/ribonucleotide triphosphates (rNTP) hybrids; peptide nucleic acids (PNA); locked nucleic acids (LNAs); isoguanosine (isoG); isocytosine (isoC); or any combination thereof (see paragraph [0007]).
Regarding claim 12
The method according to Dunham, wherein the oligonucleotide probes comprise phosphorothioate bonds (see paragraphs [0036]-[0037]).
Regarding claim 13
The method according to Dunham, wherein the oligonucleotide probes comprise phosphorothioate modifications at one or more bases between bases 2-5 at the 3’ or 5’ ends, or both (see paragraphs [0036]-[0037]).
Regarding claim 14
The method according to Dunham, wherein the oligonucleotide probes are from 6-12 nucleotides in length (see paragraphs [0010] and [0048]).
Regarding claim 15
The method according to Dunham, wherein the 5' chemically active group is selected from dUTP, rATP, rCTP, rGTP, rUTP, isoG, isoC, a methylated nucleotide, an LNA, and an PNA (see paragraph [0006]).
Regarding claim 17
The method according to Dunham, wherein the 3' chemically active group is selected from dUTP, rATP, rCTP, rGTP, rUTP, isoG, isoC, a methylated nucleotide, an LNA, and an PNA (see paragraphs [0006] and [0010]).
Regarding claim 18
The method according to Dunham, wherein the 3' chemically active group is dUTP, rATP, rCTP, rGTP, rUTP or a combination thereof (see paragraphs [0006] and [0010]).
Regarding claim 19
The method according to Dunham, wherein the cleaving agent is uracil DNA glycosylase (UDG) or RNAse H (see paragraph [0006]).
Regarding claim 20
Dunham discloses, throughout the whole document, a kit for preparing a high-throughput sequencing library from a plurality of double-stranded polynucleotide fragments comprising: 1) a pool of random probes comprising a cleavable 5’ chemically active group, a cleavable 3’ chemically active group, or both (see paragraph [0015]: “…the disclosure provides for a kit comprising: a first container comprising a set of random primers, each comprising a cleavable 5’ end; a second container comprising a polymerase; a third container comprising adaptors, wherein each of the adaptors comprises an overhang complementary to the cleavable 5’ end, and instructions for use”; paragraph [0010]: “In some embodiments, the adapter comprises a nucleic acid randomized barcode that is generated by either adaptor oligonucleotide containing a cleavable 3’ or 5’ end.”); 2) a pool of double-stranded truncated or full length next generation sequencing adaptors (see paragraph [0065]: “Adaptors to be ligated can comprise a sequencing adaptor (e.g., for deep sequencing)”); 3) one or more buffers appropriate for one or more of the following: (a) an enzymatic reaction to fray the ends of input polynucleotide fragments to expose single-stranded regions; (b) for hybridizing the probes to the single-stranded regions of the fragments to form double-stranded duplexes; (c) an enzymatic reaction for blunting the ends of the probe/input fragment duplexes; (d) an enzymatic reaction for cleaving the 5’ or 3’ ends of probes that comprise cleavable chemically active groups; (e) an enzymatic reaction ligating the sequencing adaptors to the double-stranded duplexes, and, optionally, (f) an optional reaction mixture for PCR (see paragraph [0015]: “In some embodiments, the kit further comprises a container comprising a ligase. In some embodiments, the kit further comprises a container comprising a buffer”; paragraph [0074]: “A kit can comprise one or more adaptors, polymerases, cleaving agents, and/or ligases. A kit can comprise reagents such as dNTPs and/or NTPs for primer extension. A kit can comprise a buffer. A buffer can be used for dilution, activation, and/or reconstitution of the items in the kit.”).
Regarding claim 21
The kit according to Dunham, wherein the adaptor pool comprises adaptors with a 3’ overhang and adaptors with blunt ends (see paragraphs [0064]-[0065] and [0080]).
Regarding claim 22
The kit according to Dunham, wherein the adaptor pool comprises adaptors with a 5’ overhang and adaptors with blunt ends (see paragraphs [0061], [0064] and [0080]).
Regarding claim 23
The kit according to Dunham, wherein the adaptor pool comprises adaptors with a 5’ overhang and adaptors with a 3’ overhang (see paragraphs [0061] and [0064]-[0065]).
Regarding claim 24
The kit according to Dunham, comprising adaptors with a phosphorothioate modification on the last 1-3 bases of the 3’, 5’, or both, ends (see paragraphs [0036]-[0037]).
Conclusion
8.	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639